PER CURIAM
Claimant seeks reconsideration of his petition for attorney fees and the award made by this court after we reversed the Workers’ Compensation Board’s denial of his claim for aggravation of a 1975 injury. Larson v. Brooks-Scanlon, 54 Or App 861, 636 P2d 984 (1981), rev den 202 Or 591 (1982).
ORS 656.386(1) provides, in pertinent part:
“In all cases involving accidental injuries where a claimant prevails in an appeal to the Court of Appeals from a board order denying the claim for compensation, the court shall allow a reasonable attorney fee to the claimant’s attorney.”
Claimant alleges in his petition for reconsideration that the reasonable fee allowable includes fees for legal services rendered at the referee and Board levels as well as a fee for representation in the Court of Appeals. We agree. Hubble v. SAIF, 56 Or App 154, 641 P2d 593 (1982).
We reconsider our former allowance of attorney fees and find a reasonable fee for legal services provided by claimant’s attorneys in the hearing, Board and appeal proceedings to be $2,750. We allow that sum, less any sums already paid pursuant to our prior orders, to be paid by respondent to claimant’s attorneys.
Reconsideration of petition allowed; attorney fee of $2,750, less any sums already paid, allowed to claimant’s attorneys.